DETAILED ACTION
Status of the Claims

The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are currently pending. Claims 1, 3, 6, 9, 12, 14, 18 and 20 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.

	
Response to Amendment
	Applicant’s amendments to the claims are sufficient to overcome the 103 rejection set forth in the previous Office Action. The rejection has been withdrawn. 
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. The rejection has been maintained. See below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a commercial interaction, sales activity).  In claim 1, the abstract idea is defined by the elements of:
acquiring an image; 
identifying a trend associated with the image; 
determining an irrelevant area of the image and a relevant area of the image; 
excluding the irrelevant area of the image; 
analyzing the relevant area of the image to determine a category associated with the item;
identifying the item based at least in part on the valuation category and the trend;
based on the valuation category, displaying to a user a request for additional information for the item; 
accessing a valuation database to acquire a set of valuation information; and 
determine a valuation for the item, based at least in part on the valuation category, the additional information, and the valuation information from the valuation database.
The above limitations are an item valuation process wherein an item is valuated based on image data and other item information and a valuation is determined based on totality of information provided, including additional information provided by a user. This type of item appraisal process is considered to be a fundamental economic practice. Specifically, the title of the invention is “Visual Item Identification and Valuation” and the Specification provides that the 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A). A recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. In claims 1, 12 and 18, the additional elements include the limitations of a “non-transitory computer readable storage medium,”  “capturing live data from a camera,” “a computer program,” “a processing element,” “identifying a trend . . . using machine learning technique,” “a database,” and “a graphical user interface.” The additional elements are not sufficient to amount to significantly more than the judicial exception because they amount to no more than a generic components of generic computing devices (i.e., general purpose computing devices) that performs generic computer functions. Applicant’s Specification describes these generic computing devices in [0075] of the Specification.
The broadly claimed computer-readable storage medium, processing element, GUI and database is a link to computer implementation and does not provide a practical application.  This does not amount to more than a mere instruction to implement the abstract using a computer. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f).

With regard to the camera capturing live data, the examiner asserts that this is reciting that which is well understood, routine and conventional in the field of electronic devices. Using cameras to capture live images is well understood, routine and conventional. Moreover, the claimed camera is generic in nature and does not provide an inventive concept to the claim. Merely claiming a camera to take videos/photos is claiming the customary and ordinary use of the camera, see MPEP 2106.05(f)(2).
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, additionally, or in combination, because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited processor, GUI and database to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  
Additionally, under step 2B, with respect to the camera capturing live data, the Applicant describes the cameras as well understood, routine and conventional. [0024] (describes conventional smart phone camera).  Furthermore, the courts have recognized the use of GUI for data gathering to be well-understood, routine and conventional. 

With regard to Claims 12-20, Independent claims 12 and 18 recite 

identify a trend associated with the image; 
determine an irrelevant area of the image and a relevant area of the image; 
exclude the irrelevant area of the image; 
analyze the relevant area of the image to determine a category associated with the item; 
present the live video data including the image; 
present a request for additional information for the item; 10U.S. Patent Application Serial No. 15/860,947 Response Dated July 24, 2020 
Responsive to Office Action Dated April 24, 2020 access the valuation database to acquire a set of valuation information; and 
determine a valuation for the item, based at least in part on the category, the additional information, and the valuation information from the valuation database.
The above limitations are an item valuation process wherein an item is valuated based on image data and other item information and a valuation is determined based on totality of information provided, including additional information provided by a user. This type of item appraisal process is considered to be a fundamental economic practice. Specifically, the title of the invention is “Visual Item Identification and Valuation” and the Specification provides that the process may be used for insurances purposes [0040]; auctioneering or online marketplaces [0041]; interpersonal transactions [0042]; and for tax preparations for non-cash charitable donations [0043].  The concept of producing item valuations, as set forth above by the claim limitations, pertains to sales activities or behaviors (i.e., a commercial interactions), which is a certain method of organizing human activity and therefore an abstract idea. 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A). A recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. In 
The broadly claimed computer-readable storage medium, processing element, GUI and database is a link to computer implementation and does not provide a practical application.  This does not amount to more than a mere instruction to implement the abstract using a computer. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f).
With regard to the use of “a machine learning technique” to identify a trend associated with an image, the examiner asserts that the machine learning to identify trends is recited at such a high level of generality and is taken as a mere instruction for one to use a computer with a machine learning algorithm to perform the claimed step that is part of the abstract idea. Simply linking a step(s) of a claim to machine learning in a broad manner that is recited at a high level of generality does not amount to more than a mere instruction for one to use a computer as a tool to execute the abstract idea.
With regard to the camera capturing live data, the examiner asserts that this is reciting that which is well understood, routine and conventional in the field of electronic devices. Using cameras to capture live images is well understood, routine and conventional. Moreover, the claimed camera is generic in nature and does not provide an inventive concept to the claim. 
With regard to the presenting step that presents the live video including the image with an augmented reality overlay, the examiner considered this to be insignificant extra solution activity as this is incidental to the overall process of identifying and valuating items based upon an image.  

For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited camera, processor, GUI and database to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  Additionally, under step 2B, the act of presenting images with an augmented reality overlay is considered to be well understood, routine, and conventional activity, see MPEP 2106.05(d)(II)(i).  See Harvard Business Review.  Nothing is claimed that would provide for a practical application under the 2nd prong and/or significantly more under step 2B.


Claims 2, 13 and 19 further describes the valuation database and the valuation information.  This is a further embellishment of the same abstract idea of claim 1, 12 and 18. Nothing additional is claimed for consideration.
Claims 3, 14 and 20 further describes the additional information requested. This is further embellishment of the abstract idea recited in claims 1, 12 and 18. Nothing additional is claimed for consideration.

Claims 6 and 7 further describes wherein the item is a first item, the valuation category is a first category and analyzing the image to determine a second category associated with a second item and calculating a second valuation for the second item (Claim 7). This is further embellishment of the abstract idea recited in claims 1. Nothing additional is claimed for consideration.
Claims 8 and 16 further describes displaying a representation of the image on the GUI and displaying an item overlay on a segment of the representation of the image. This is a further embellishment of the same abstract idea of claim 1. The additional elements claimed are the GUI. The broadly claimed GUI is a link to computer implementation and does not provide a practical application.  This does not amount to more than a mere instruction to implement the abstract using a computer. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f). With regard to the presenting step that presents the live video including the image with an augmented reality overlay, the examiner considered this to be insignificant extra solution activity as this is incidental to the overall process of identifying and valuating items based upon an image.  Additionally, under step 2B, the act of presenting images with an augmented reality overlay is considered to be well understood, routine, and conventional activity, see MPEP 2106.05(d)(II)(i).  See Harvard Business Review.  

Claims 9 and 20 further claims displaying the valuation category and valuation of the item on the GUI. This is a further embellishment of the same abstract idea of claim 1 and 18. The additional elements claimed are the GUI. The broadly claimed GUI is a link to computer directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f).
Claims 10,11 and 17 recites utilizing the valuation to adjust an insurance claim (10) or a tax return (11). This is further embellishment of the abstract idea recited in claims 1 and 12. Nothing additional is claimed for consideration.

Response to Arguments

Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101
Applicant’s arguments with respect to the 101 rejection set forth in the previous office action are not persuasive. First, Applicant argues that the claims do not recite an abstract idea because the claims do not recite a method of organizing human activity. The examiner respectfully disagrees. The recited limitations relate to an item valuation process wherein an item is valuated based on image data and other item information and a valuation is determined based on totality of information provided, including additional information provided by a user. This type of item appraisal process is considered to be a fundamental economic practice. Specifically, the title of the invention is “Visual Item Identification and Valuation” and the Specification provides that the process may be used for insurances purposes [0040]; auctioneering or online marketplaces [0041]; interpersonal transactions [0042]; and for tax preparations for non-cash charitable donations [0043].  The concept of producing item valuations, as set forth above by the claim limitations, pertains to sales activities or behaviors 
Next, Applicant alleges that the claims recite additional elements that are directed to specific technological improvements rather than linking the alleged abstract idea to a particular environment or field of use. Applicant points to the use of a GUI to request additional information to help determine an item valuation. Applicant further provides “basing a request for additional information on the valuation category reduces the amount of processing and time that are required to perform the valuation.” (Remarks, 13). The examiner, however, disagrees. The additional element purported to provide the technological improvement is the generically recited graphical user interface. The broadly claimed GUI is a link to computer implementation and does not provide a practical application.  This does not amount to more than a mere instruction to implement the abstract using a computer. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f). Furthermore, improvements to technical fields have been found in rubber molding processes (Diamond v. Diehr), digital image processing (Research Corp. v. Microsoft, see Abstract Idea Examples, Example 3, claim 1), and global positioning (SiRF Technology Inc. v. ITC see Abstract Idea Examples, Example 4, claim 1).  “Item Valuation” is not a technological field of conventional practice similar to rubber moldering, digital image processing and global positioning.  Rather, it is a business process.  Business processes are not technical fields.  Just as alleged improvements to price optimization was held not to be an improvement to a technical field in light of Alice and Diehr, (see OIP Technologies), alleged improvements to item valuations applied on a general purpose computer is also not an improvement to a technical field.  Therefore, Applicant’s arguments are not persuasive.
35 USC 103



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Q You, R Pang, L Cao, J Luo - IEEE transactions on multimedia, 2017 - ieeexplore.ieee.org, which describes the use of images for real estate price estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER

Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689